I dissent for the reason that I am of the opinion that a building occupied exclusively by a school, registered by the regents of the university of this state, is a "schoolhouse" within the meaning of the Liquor Tax Law. I am also of the opinion that there is a question of fact as to whether the buildings Nos. 104 and 106 Fifth avenue are occupied exclusively for dwellings and that such question of fact has not been passed upon in this proceeding.
CULLEN, Ch. J., HAIGHT, VANN, WILLARD BARTLETT and HISCOCK JJ., concur with WERNER, J.; CHASE, J., reads dissenting memorandum.
Order reversed, etc.